Petition for Writ of Mandamus Dismissed, Motion to Stay Dismissed, and
Memorandum Opinion filed June 13, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00444-CV



               IN RE ROGERIO ROY CASTILLO, JR., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              387th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 15-DCV-225396

                         MEMORANDUM OPINION

      On June 3, 2019, relator Rogerio Roy Castillo, Jr. filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. Relator also filed a motion in this court seeking an emergency stay in
connection with his request for mandamus relief.

      In the mandamus petition, relator asks this court to compel the Honorable
Brenda G. Mullinix, presiding judge of the 387th District Court of Fort Bend County,
to vacate her May 29, 2019 order denying relator’s motion for protective order and
motion to quash subpoena.

      Relator has filed a motion to dismiss this original proceeding because the
parties settled the case. Relator’s request for relief is now moot. The motion is
granted.

      Accordingly, we dismiss relator’s petition for writ mandamus for lack of
jurisdiction. We also dismiss as moot relator’s motion for emergency stay.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                         2